DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species A in the reply filed on 11/14/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As to claim 2, the limitation “wherein a pitch between each electrical connector of the plurality of electrical connectors is less than or equal to about 9 µm” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   The claimed range includes sub-micron pitches and even a pitch of zero. These claimed values of the range are clearly not enabled insofar as there is no pitch of zero for electrical connectors as they would short to each other due to contacting each other. Furthermore, the state of the industry shows that even in 2021 the pitches under 10 micron are possible only with hybrid bonding and not with solder balls (40-50 micron pitches) and copper microbumps (down to 5 microns as the smallest being reported), the conductors of the disclosed invention, see Lapedus (“Scaling bump pitches in advanced packaging” 2021). Furthermore, US 2017/0062383 A1 Yee shows that pitches below about 5 microns are only achieved by hybrid bonding ([0040]).
A review of the disclosure does not show support for achieving heretofore unknown submicron and zero micron pitches. The entirety of the discussion of the disclosed fine pitches is within paragraphs [0037-0039, 0044] and does not support or explain how Applicant has achieved pitches that are finer than those reported even 3 years after the effective filing date of the application.  Therefore, the entirety of the claimed range is not enabled at all for zero micron pitch but additionally there is no disclosure to support the claimed range for at least the lower end of the range. 
Therefore, the claim is rejected as failing to comply with the written description requirement.

Claim 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As to claim 37, the limitation “wherein a surface of the interconnection device die comprises a plurality of connection regions with a connector pitch less than about 2 µm” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   The claimed range includes sub-micron pitches and even a pitch of zero. These claimed values of the range are clearly not enabled insofar as there is no pitch of zero for electrical connectors as they would short to each other due to contacting each other. Furthermore, the state of the industry shows that even in 2021 the pitches under 10 micron are possible only with hybrid bonding and not with solder balls (40-50 micron pitches) and copper microbumps (down to 5 microns as the smallest being reported), the conductors of the disclosed invention, see Lapedus (“Scaling bump pitches in advanced packaging” 2021). Furthermore, US 2017/0062383 A1 Yee shows that pitches below about 5 microns are only achieved by hybrid bonding ([0040]).
A review of the disclosure does not show support for achieving heretofore unknown submicron and zero micron pitches. The entirety of the discussion of the disclosed fine pitches is within paragraphs [0037-0039, 0044] and does not support or explain how Applicant has achieved pitches that are finer than those reported even 3 years after the effective filing date of the application.  Therefore, the entirety of the claimed range is not enabled at all for zero-micron pitch but additionally there is no disclosure to support the claimed range for at least the lower end of the range. 
Therefore, the claim is rejected as failing to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “wherein the at least one device die and the interconnection device die are arranged in a face to face configuration, and wherein the at least one TSV electrically connects at least one device die of the plurality of device dice at the first surface of the interconnection device die to a connection path to a second surface of the interconnection device die”. Face to face (F2F) configuration is well known and understood in the art to describe a bonding orientation wherein the active faces of two die are bonded together to form a stacked 3DIC.  

    PNG
    media_image1.png
    734
    1588
    media_image1.png
    Greyscale

“Three-dimensional integrated circuits”, A.W. Topol et al., IBMJ. Res. & Dev., Vol 50, No. 4/5, July/Sept. 2006
Applicant also supports this common understand of F2F configuration requiring the active areas of stacked upper and lower die to face each other ([0025]).
The interconnection device die of the claimed and disclosed invention does not have an active face because there are no active components formed therein. The disclosure suggests that the top surface of the interconnection device die is the “face surface” ([0028] Fig. 4). 

    PNG
    media_image2.png
    453
    580
    media_image2.png
    Greyscale

However, the disclosure does not support wherein the interconnection device die comprises active components in order to have an active “face” which is the plain meaning of the term “face” when referring to 3DIC technology. Thus, it is unclear what is required of the claim. Does the interconnection device die need an active area in order to have a face to satisfy the face to face configuration requirement of the claim? If so, where is the evidence of this from the disclosure? Is applicant aiming to redefine face-to-face configuration? Where is the evidence for this in the disclosure? Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). For the purposes of examination the face to face configuration will be interpreted as requiring the active face of the at least one device die to be facing the top surface of the interconnection device die.
Therefore, the claims are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites “wherein the plurality of device dice comprises at least one processor arranged in a face to face configuration with the interconnection device die”. Face to face (F2F) configuration is well known and understood in the art to describe a bonding orientation wherein the active faces of two die are bonded together to form a stacked 3DIC.  

    PNG
    media_image1.png
    734
    1588
    media_image1.png
    Greyscale

“Three-dimensional integrated circuits”, A.W. Topol et al., IBMJ. Res. & Dev., Vol 50, No. 4/5, July/Sept. 2006

Applicant also supports this common understand of F2F configuration requiring the active areas of stacked upper and lower die to face each other ([0025]).
The interconnection device die of the claimed and disclosed invention does not have an active face because there are no active components formed therein. The disclosure suggests that the top surface of the interconnection device die is the “face surface” ([0028] Fig. 4). 

    PNG
    media_image2.png
    453
    580
    media_image2.png
    Greyscale

However, the disclosure does not support wherein the interconnection device die comprises active components in order to have an active “face” which is the plain meaning of the term “face” when referring to 3DIC technology. Thus, it is unclear what is required of the claim. Does the interconnection device die need an active area in order to have a face to satisfy the face to face configuration requirement of the claim? If so, where is the evidence of this from the disclosure? Is applicant aiming to redefine face-to-face configuration? Where is the evidence for this in the disclosure? Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). For the purposes of examination the face to face configuration will be interpreted as requiring the active face of the at least one processor die to be facing the top surface of the interconnection device die.
Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites “wherein a pitch between each electrical connector of the plurality of electrical connectors is between about 2 µm and about 9 µm, and wherein a width of each electrical connector is between about 2 µm and about 30 µm.” A “pitch” is well known and understood in the art to mean a center to center distance between objects (US 2014/0138831 A1 (Jomaa) [0025], US 2014/0008788 A1 (Bao) [0009], US 2013/028086 A1 (Ma), US 2013/0056863 A1 (Chi) [0082] Fig. 3 as non-exhaustive examples).  Claim 8 requires that the pitch of the electrical connectors are between 2-9 microns whereas the diameter of the electrical connectors can be between 2-30 microns. For all values within the claimed ranges where pitch = diameter the electrical connectors will short to each other due to the electrical connectors contacting each other. Additionally, for all pitch < diameter values it is unclear how the electrical connectors will overlap the same space. Therefore, the claimed ranges are only operable for pitch > diameter.

    PNG
    media_image3.png
    252
    1184
    media_image3.png
    Greyscale

The disclosure suggests that Applicant construes “pitch” refers to a spacing between two or more connectors. Therefore, it is unclear whether Applicant intends to redefine pitch to mean space between electrical connectors rather than the industry definition. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). It is unclear what is required of the claim. Does Applicant aim to redefine pitch? Does applicant mean that the pitch is only for staggered electrical connectors rather than inline pitch? 
Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 27-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 23 recites “a device die comprising connectors arranged in connection regions on a surface thereon and a redistribution circuit structure therein”. The underlined portion renders the claim indefinite. It is unclear what is required of the connectors to be “arranged in connection regions on a surface thereon”. Does the claim require that the connectors are on a surface of the device die, a surface of connection regions or that the connection regions are on a surface of the device die? Is the surface thereon referring to the fact that there is a surface of the device die and something else is “thereon”? How can a surface of the device die be “thereon”? 
Therefore, the claims are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 34 recites “a device die comprising connectors arranged in connection regions on a surface thereon and a redistribution circuit structure therein”. The underlined portion renders the claim indefinite. It is unclear what is required of the connectors to be “arranged in connection regions on a surface thereon”. Does the claim require that the connectors are on a surface of the device die, a surface of connection regions or that the connection regions are on a surface of the device die? Is the surface thereon referring to the fact that there is a surface of the device die and something else is “thereon”? How can a surface of the device die be “thereon”? 
Therefore, the claims are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 37 recites “wherein a surface of the interconnection device die comprises a plurality of connection regions with a connector pitch less than about 2 µm.” The underlined portions render the claim indefinite. Claim 34, from which claim 37 depends, requires “a surface” of the interconnection die upon or within which there “connection regions”. Therefore, due to the antecedence basis set forth in independent claim 34 it is unclear whether “a surface” recited in claim 37 is referring to the same surface as that claimed in claim 34 or if this is a different surface. Furthermore, it is unclear whether the connection regions in claim 37 are the same or different connection regions as those required of claim 34.  Furthermore, it is unclear if “a connector pitch” is referring to the connectors on the surface established in claim 34 or if claim 37 is referring to a pitch related to a different surface and connection regions of claim 37. The claim can either be interpreted as requiring the pitch of the connectors of claim 34 are less than or equal to about 2 microns wherein “a surface” and “a plurality of connection portions” require definite articles in order to refer back to these features of claim 34. The claim can also be interpreted as requiring the interconnection device die has a second surface having a different plurality of connection regions and connectors which have a pitch less than about 2 microns. Since there is no support for the back surface solder balls to have a fine pitch of ≤ about 2 micron the claim is interpreted to require that the connector pitch of the connectors of claim 34 is ≤ about 2 microns
Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27-30, 32-36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0144241 A1 (Yoo).

Re claim 27, Yoo teaches a device (device assembly 100), comprising 
a device die (package substrate 110 having RDLs 113 and 115 thereon) comprising connectors (interconnects 101) arranged in connection regions on a surface thereon and a redistribution circuit structure (RDL 113) therein; and 
integrated circuit package components (HBW memory device 130 comprising stacked memory dies 131A-131F and processing unit 140) arranged side-by-side on the device die and coupled directly to the device die by the connectors, the integrated circuit package components comprising: 
a processor die (processing unit 140); and 
a vertical stack of memory dies (HBW memory device 130 comprising stacked memory dies 131A-131F) coupled to the processor die via the redistribution circuit structure.

Re claim 28, Yoo teaches further comprising a through-silicon via (TSV) coupling the memory dies in the vertical stack of memory dies to one another ([0025]).

Re claim 29, Yoo teaches wherein the connectors comprise one or more of ball connectors, bump connectors, flip-chip bumps, solder balls, metal pads, and metal pillars (Fig. 3).

Re claim 30, Yoo teaches wherein the memory dies comprise one or more of a system on integrated chip, a three-dimensional integrated circuit, a static random access memory, and a dynamic random access memory ([0025]).

Re claim 32, Yoo teaches wherein the device die comprises a TSV (TSV 114) coupling the connectors to the redistribution circuit structure.

Re claim 33, Yoo teaches wherein the device die comprises a TSV (TSV 114) to connect opposite surfaces of the device die.

Re claim 34, Yoo teaches a device (device assembly 100), comprising: 
an interconnection device die (package substrate 110 having RDLs 113 and 115 thereon) comprising connectors (interconnects 102 and 103) arranged in connection regions on a surface thereon and a redistribution circuit structure (RDL 113) therein; 
a processor (processing unit 140) coupled directly to the interconnection device die via the connectors; and 
a stack of memory dies (HBW memory device 130 comprising stacked memory dies 131A-131F) coupled directly to the interconnection device die via the connectors and to the processor die via the redistribution circuit structure (Fig. 3).

Re claim 35, Yoo teaches wherein memory dies in the stack of memory dies are coupled to one another via a through-silicon via (TSV) ([0025]).

Re claim 36, Yoo teaches further comprising an additional stack of memory dies, wherein the stack of memory dies and the additional stack of memory dies are coupled to one another via the connectors and the interconnection device die (Fig. 5 [0031-0033] Yoo teaches that each interposer has at least one HBW memory device and that multiple HBWs can be bonded to the interposer).

Claim(s) 1, 3, 7, 9, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0144241 A1 (Yoo) as evidenced by US 2019/0051609 A1 (Hsu).

Re claim 1,  Yoo teaches a device (device assembly 100), comprising: 
an interconnection device die (package substrate 110 having RDLs 113 and 115 thereon) comprising at least one through-silicon via (TSV) (TSV 114), at least one redistribution circuit structure (BEOL layers 113), and a plurality of electrical connectors (lower conductive portions of interconnects 102 and 103); and 
a plurality of device dice (HBW memory device 130 comprising stacked memory dies 131A-131F and processing unit 140) arranged on the interconnection device die and electrically connected to the interconnection device die by the plurality of electrical connectors, 
wherein the at least one redistribution circuit structure comprises one or more conductors embedded in at least one encapsulant (routing layers in dielectric [0028]), the one or more conductors electrically connected to conductive terminals arranged on a first surface of the interconnection device die, 
wherein at least one device die of the plurality of device dice is a three-dimensional integrated circuit (3DIC) (HBW memory device 130 comprising stacked memory dies 131A-131F) comprising one or more 3DIC electrical connectors (upper conductive portions of interconnects 102) bonded to a corresponding electrical connector of the plurality of electrical connectors, 
wherein the at least one device die and the interconnection device die are arranged in a face to face configuration (Yoo shows that the HBW stack is connected to the interposer by microbumps, this is face down bonding wherein the active face of the active die is facing the interposer as evidenced by US 2019/0051609 A1 Hsu [0063]), and 
wherein the at least one TSV electrically connects at least one device die of the plurality of device dice at the first surface (top surface) of the interconnection device die to a connection path to a second surface (bottom surface) of the interconnection device die (Fig. 3).

    PNG
    media_image4.png
    323
    552
    media_image4.png
    Greyscale


Re claim 3,  Yoo teaches wherein the plurality of electrical connectors comprises at least one of ball-type electrical connectors, bump electrical connectors, metal pad electrical connectors, or a combination thereof (Fig. 3).

Re claim 7,  Yoo teaches wherein the 3DIC is electrically connected to another 3DIC by the interconnection device die (Fig. 5 [0031-0033] Yoo teaches that each interposer has at least one HBW memory device and that multiple HBWs can be bonded to the interposer).

Re claim 9,  Yoo teaches wherein the first surface is opposite to the second surface of the interconnection device die (Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 31 is/are rejected under 35 U.S.C. 102((a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2020/0144241 A1 (Yoo) and as evidenced by “Three-dimensional integrated circuits”, A.W. Topol et al., IBMJ. Res. & Dev., Vol 50, No. 4/5, July/Sept. 2006 (Topol).

Re claim 31, Yoo teaches the device of claim 27, and Yoo further teaches wherein the 3DIC comprises a plurality of memory dice stacked in a face to back (F2B) configuration (in a 3DIC such as HBW 130, the memory die can either be bonded face to face or face to back, face to face bonding is not extendable to more than 2 layers so as Fig. 3 shows six die 131A-131F it is clear that the dies are in face to back configuration. Additionally, with only 2 finite options for the bonding configuration in a 3DIC it is obvious to use face to back bonding because it allows for easier alignment see Intel 2006).

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as obvious over US 2020/0144241 A1 (Yoo) and further in view of US 2018/0285493 A1 (Huang).

Re claim 37, Yoo teaches the device of claim 34, Yoo teaches wherein a surface (top  surface) of the interconnection device die comprises a plurality of connection regions (interconnects 102/103), however, Yoo does not explicitly teach with a connector pitch less than about 2 µm.

Yoo is silent with respect to any pitch for the microbump array that connects the HBW 130 and processing unit 140 to the interposer 110.  Huang teaches bonding 3DICs onto an interposer connected to TSVs and wherein the 3DICs are bonded to the interposer via microbumps wherein the pitch of the microbumps are as low as 2-3 microns (Table 1).

It would be obvious to one of ordinary skill in the art at the time of the invention to add the invention of Huang, including performing the invention Yoo to have a pitch of less than or equal to about 2 microns.

The motivation to do so is that Yoo is silent with regard to any mention of appropriate pitch for the microbumps connecting the 3DICs to the interposer thus the ordinary skilled artisan would look to Huang for an acceptable pitch.

Claim(s) 4-6, is/are rejected under 35 U.S.C. 102((a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2020/0144241 A1 (Yoo) as evidenced by US 2019/0051609 A1 (Hsu) and as evidenced by “Three-dimensional integrated circuits”, A.W. Topol et al., IBMJ. Res. & Dev., Vol 50, No. 4/5, July/Sept. 2006 (Topol).

Re claim 4, Yoo teaches the device of claim 1, and Yoo further teaches wherein the 3DIC comprises a plurality of memory dice stacked in a face to back (F2B) configuration (in a 3DIC such as HBW 130, the memory die can either be bonded face to face or face to back, face to face bonding is not extendable to more than 2 layers so as Fig. 3 shows six die 131A-131F it is clear that the dies are in face to back configuration. Additionally, with only 2 finite options for the bonding configuration in a 3DIC it is obvious to use face to back bonding because it allows for easier alignment see Intel 2006).

Re claim 5,  Yoo teaches wherein: 
the 3DIC further comprises a controller die ([0025]), 
each of the plurality of device dice comprises at least one TSV ([0025]), and 
each of the plurality of device dice is electrically connected to the controller die by a connection path through the at least one TSV of the plurality of device dice ([0025]).

Re claim 6, Yoo teaches wherein the plurality of device dice comprises at least one processor (processing unit 140) arranged in a face to face configuration with the interconnection device die (Yoo shows that the processing unit 140 is connected to the interposer by microbumps, this is face down bonding wherein the active face of the active die is facing the interposer as evidenced by US 2019/0051609 A1 Hsu [0063]), wherein the at least one processor is electrically connected to another plurality of device dice through the interconnection device die.

Claim(s) 2 and 8 is/are rejected under 35 U.S.C. 103 as obvious over US 2020/0144241 A1 (Yoo) as evidenced by US 2019/0051609 A1 (Hsu) and further in view of US 2017/0162507 A1 (Das).

Re claim 2, Yoo teaches the device of claim 1, however Yoo does not explicitly teach wherein a pitch between each electrical connector of the plurality of electrical connectors is less than or equal to about 9 µm.

Yoo is silent with respect to any pitch for the microbump array that connects the HBW 130 and processing unit 140 to the interposer 110.  Das teaches bonding 3DICs onto an interposer having an RDL connected to TSVs and wherein the 3DICs are bonded to the RDL via microbumps wherein the pitch of the microbumps are as low as 5 microns ([0071]) or between about 10 microns and about one hundred microns ([0098]) (about 10 microns is within a threshold that would encompass the claims “about 9 microns”).

It would be obvious to one of ordinary skill in the art at the time of the invention to add the invention of Das, including performing the invention Yoo to have a pitch of less than or equal to about 9 microns.

The motivation to do so is that Yoo is silent with regard to any mention of appropriate pitch for the microbumps connecting the 3DICs to the RDL of the interposer thus the ordinary skilled artisan would look to Das for an acceptable pitch.

Re claim 8, Yoo teaches the device of claim 1, however Yoo does not explicitly teach wherein a pitch between each electrical connector of the plurality of electrical connectors is between about 2 µm and about 9 µm, and wherein a width of each electrical connector is between about 2 µm and about 30 µm.

Yoo is silent with respect to any pitch for the microbump array that connects the HBW 130 and processing unit 140 to the interposer 110.  Das teaches bonding 3DICs onto an interposer having an RDL connected to TSVs and wherein the 3DICs are bonded to the RDL via microbumps wherein the pitch of the microbumps are as low as 5 microns ([0071]) or between about 10 microns and about one hundred microns ([0098]) (about 10 microns is within a threshold that would encompass the claims “about 9 microns”) and a diameter between about five micron and fifty microns ([0098]).

It would be obvious to one of ordinary skill in the art at the time of the invention to add the invention of Das, including performing the invention Yoo to have a pitch between each electrical connector of the plurality of electrical connectors is between about 2 µm and about 9 µm, and wherein a width of each electrical connector is between about 2 µm and about 30 µm.

The motivation to do so is that Yoo is silent with regard to any mention of appropriate pitch for the microbumps connecting the 3DICs to the RDL of the interposer thus the ordinary skilled artisan would look to Das for an acceptable pitch and diameter of the microbumps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812